           Case 2:20-cv-02521-WBV Document 8 Filed 11/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

JOSEPH ZENO                                                               CIVIL ACTION

VERSUS                                                                    NO. 20-2521

TERREBONNE PARISH CRIMINAL                                                SECTION D (4)
JUSTICE COMPLEX

                                                ORDER

        The Court, having reviewed de novo the Complaint, 1 the record, the applicable

law, the Report and Recommendations of the United States Magistrate Judge, 2 and

the failure of any party to file an objection to the Magistrate Judge’s Findings and

Recommendations, 3 hereby approves the Findings and Recommendations of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED that the Complaint is DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, November 23, 2020.



                                                 __________________________________________
                                                            WENDY B. VITTER
                                                   UNITED STATES DISTRICT JUDGE




1 R. Doc. 4.
2 R. Doc. 7.
3 The law allows fourteen days for a party to file objections. See 28 U.S.C. § 636(b)(1). However,

because Plaintiff is pro se, the Court has allowed Plaintiff an additional week in which to file objections
beyond the statutorily-mandated fourteen day period.
